Case 3:21-cv-00488-TWR-RBB Document 9 Filed 06/02/21 PageID.27 Page 1 of 4




 1 Ahren A. Tiller, Esq. [SBN: 250608]
     BLC Law Center, APC
 2 1230 Columbia St., Ste 1100
     San Diego, CA 92101
 3 Phone (619) 894-8831
     Facsimile: (866) 444-7026
 4
     Attorneys for Plaintiff
 5 DARIN JAMES
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11
12                                                   Case No.: 3:21-cv-00488-TWR-RBB
13
14   DARIN JAMES,                                    JOINT MOTION FOR DISMISSAL
15                                                   OF ENTIRE ACTION WITH
                       Plaintiff,                    PREJUDICE.
16
            vs.
17
18   PORTFOLIO RECOVERY
19   ASSOCIATES, LLC

20                                                   Judge: Hon. Todd W. Robinson
                    Defendant(s),
21
                                                     Magistrate: Hon. Ruben B. Brooks
22
23          JOINT MOTION FOR DISMISSAL OF ENTIRE ACTION WITH
24                                      PREJUDICE
25         Plaintiff DARIN JAMES (“Plaintiff”), and Defendant PORTFOLIO
26 RECOVERY ASSOCIATES, LLC. (“Defendant”) (collectively “The Parties”),
27 herein respectfully submit this Joint Motion for Dismissal of this Entire Action with
28 Prejudice, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii).

                                                -1-
                                       Joint Motion to Dismiss
Case 3:21-cv-00488-TWR-RBB Document 9 Filed 06/02/21 PageID.28 Page 2 of 4




 1          WHEREAS, the Parties stipulate that the entire action, including all claims, are
 2 hereby dismissed with prejudice as to Defendant, and the Parties hereby jointly move

 3 to dismiss this entire action with prejudice, with each Party to bear their own fees and
 4 costs.
 5
     Dated: June 2, 2021                     By:      /s/ Ahren A. Tiller
 6                                                    Ahren A. Tiller, Esq.
                                                      BLC Law Center, APC
 7                                                    Attorney for Plaintiff
                                                      DARIN JAMES
 8
 9
10 Dated: June 2, 2021                       By:      /s/ Nathan A. Searles
                                                      Nathan A. Searles, Esq.
11                                                    Attorney for Defendant
                                                      PORTFOLIO RECOVERY
12                                                    ASSOCIATES
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -2-
                                        Joint Motion to Dismiss
Case 3:21-cv-00488-TWR-RBB Document 9 Filed 06/02/21 PageID.29 Page 3 of 4




 1                            SIGNATURE CERTIFICATION
 2        I, Ahren A. Tiller, declare under the penalty of perjury of the laws of the
 3 United States that Pursuant to Section 2(f)(4) of the Electronic Case Filing
 4 Administration Policies and Procedures Manual, that the contents of this document
 5 are acceptable to the above-undersigned Counsel(s) and that I have obtained their
 6 authorization(s) to affix their electronic signature(s) to this document.
 7
 8 Dated: June 2, 2021                      By:      /s/ Nathan A. Searles
                                                     Nathan A. Searles, Esq.
 9                                                   Attorney for Defendant
                                                     PORTFOLIO RECOVERY
10                                                   ASSOCIATES
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                -3-
                                       Joint Motion to Dismiss
Case 3:21-cv-00488-TWR-RBB Document 9 Filed 06/02/21 PageID.30 Page 4 of 4




 1                                 PROOF OF SERVICE
 2        I, Ahren A. Tiller, am a resident of the State of California, over the age of
 3 eighteen (18) years, and not a party to this action. My business address is 1230
 4 Columbia St., Ste 1100 San Diego, Ca 92101. I am an attorney admitted to practice
 5 in the United States District Court for the Southern District of California.
 6
 7        I possess personal knowledge of the facts contained herein, and do hereby
 8 declare as follows:
 9 On June 2, 2021, I served the following documents:
10     x JOINT MOTION FOR DISMISSAL
11 By the following method(s):
12     x ECF/Notice of Electronic Filing (“NEF”): Nathan A. Searles -
13        Nathan.Searles@PRAGroup.com, slgomez@portfoliorecovery.com
14
15 I declare under the penalty of perjury under the laws of the United States of America
16 that the foregoing is true and correct.
17
18 Dated: June 2, 2021                                 By: /s/ Ahren A. Tiller
                                                           Ahren A. Tiller
19
                                                           BLC Law Center, APC
20                                                         Attorneys for Plaintiff
21
22
23
24
25
26
27
28

                                                -4-
                                       Joint Motion to Dismiss
